Exhibit 10.2
AMENDMENT NO. 2 DATED MARCH 22, 2011
TO THE
IXIA OFFICER SEVERANCE PLAN
          WHEREAS, Ixia (“Ixia” or the “Company”) previously adopted the Officer
Severance Plan effective September 1, 2000 (the “2000 Plan”), in order to
provide severance benefits to certain officers of the Company; and
          WHEREAS, the Company reserved the right to amend the Plan pursuant to
Section 9(g) thereof; and
          WHEREAS, the Company desires to amend the 2000 Plan to terminate the
current right of an Eligible Officer to receive severance benefits if he/she
terminates his/her employment unilaterally, without Good Reason and within one
year following a Change in Control.
          NOW, THEREFORE, the 2000 Plan is amended as follows:

1.   All capitalized terms used herein, unless otherwise defined herein, shall
have the same meanings as such terms have in the 2000 Plan.

2.   Section 6 is amended in its entirety to read as follows:

    “6. Change in Control Provisions.

     (a) The provisions of this Section 6 shall apply only in the event that a
Change in Control of the Company shall occur.
     (b) In the event that a Change in Control of the Company shall occur, Ixia
will pay the severance benefits provided in this Plan to an Eligible Officer who
elects to terminate his/her employment unilaterally within two years of such
Change in Control for “Good Reason.” The provisions of this Section 6 shall
automatically expire two years after a Change in Control occurs and an Eligible
Officer shall not be eligible to claim benefits under this Plan, including
Section 6, thereafter.
     (c) In the event that an officer’s employment with the Company is
terminated for any reason prior to the Change in Control of the Company, and
subsequently a Change in Control of the Company occurs, such officer shall not
be entitled to any benefits under this Section 6 unless such termination was in
connection with or otherwise directly because of such anticipated Change in
Control.”

 



--------------------------------------------------------------------------------



 



3.   As amended by this Amendment No. 2, Section 6 shall become effective and
apply to an Eligible Officer on the 12-month anniversary of the date on which
such Eligible Officer receives from the Company a written notice advising
him/her that this Amendment No. 2 has been approved by the Company’s Board of
Directors or such earlier date on which such Eligible Officer consents in
writing to the amendment of the 2000 Plan pursuant to this Amendment No. 2.

IN WITNESS WHEREOF, the undersigned has executed this Amendment No. 2 as of the
date set forth below.

            IXIA
    Date: March 22, 2011  By:   /s/ Atul Bhatnagar         Atul Bhatnagar       
President and Chief Executive Officer     

2